Case 5:16-cv-10444-JEL-MKM ECF No. 1895, PageID.66275 Filed 07/14/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  In Re Flint Water Cases,                          No. 5:16-cv-10444-JEL-MKM
                                                    (consolidated)

                                                    Hon. Judith E. Levy

                                                    Mag. Mona K. Majzoub




                    NOTICE OF FILING DECLARATIONS

       Co-Liaison Counsel hereby submit this Notice of Declarations in further

 Support of Plaintiffs Motion for Final Approval. Attached are the following: a)

 Declaration of Aaron Specht, PhD; and b) Declaration of Reginald Davidson.



  Dated: July 14, 2021
                                           Respectfully submitted,


  NAPOLI SHKOLNIK                          LEVY KONIGSBERG, LLP

  By: /s/ Hunter Shkolnik                  By: /s/ Corey M. Stern
  Hunter J. Shkolnik, Esq.                 Corey M. Stern, Esq.
  270 Munoz Rivera Avenue                  800 Third Avenue
  Hato Rey, Puerto Rico 00918              Suite 11th Floor
  (833) 271-4502                           New York, NY, 10022
  hunter@nsprlaw.com                       (212) 605-6200
                                           cstern@levylaw.com
Case 5:16-cv-10444-JEL-MKM ECF No. 1895, PageID.66276 Filed 07/14/21 Page 2 of 3




                                           Co-Liaison Counsel for Personal Injury
                                           Claims




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1895, PageID.66277 Filed 07/14/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, the foregoing was electronically filed

 with the Clerk of the Court using the CM/ECF system which will send notification

 of such filing upon counsel of record.



 Dated: July 14, 2021

                                               _____/s/ Patrick J. Lanciotti______




                                          3
